UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report:October 14, 2009 (Date of earliest event reported) The Student Loan Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-11616 (Commission File Number) 16-1427135 (I.R.S. Employer Identification No.) 750 Washington Boulevard Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 975-6320 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) OnOctober 14, 2009, Kevin Thurm notified The Student Loan Corporation that he was resigningas a Director. The resignation waseffective October 16, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE STUDENT LOAN CORPORATION Date:October 19, 2009 By: /s/ Scot H. Parnell Name: Scot H. Parnell Title: Chief Financial Officer
